UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-19202 ChoiceOne Financial Services, Inc. (Exact Name of Registrant as Specified in its Charter) Michigan (State or Other Jurisdiction of Incorporation or Organization) 38-2659066 (I.R.S. Employer Identification No.) 109 East Division Sparta, Michigan (Address of Principal Executive Offices) (Zip Code) (616) 887-7366 (Registrant's Telephone Number, including Area Code) Indicate by checkmark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of July 31, 2012, the Registrant had outstanding 3,298,804 shares of common stock. PART I.FINANCIAL INFORMATION Item 1.Financial Statements. ChoiceOne Financial Services, Inc. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) June 30, December 31 (Unaudited) (Audited) Assets Cash and due from banks $ $ Federal funds sold 0 0 Cash and cash equivalents Securities available for sale Federal Home Loan Bank stock Federal Reserve Bank stock Loans held for sale Loans Allowance for loan losses ) (5,213 ) Loans, net Premises and equipment, net Other real estate owned, net Cash value of life insurance policies Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities Deposits – noninterest-bearing $ $ Deposits – interest-bearing Total deposits Repurchase agreements Advances from Federal Home Loan Bank Other liabilities Total liabilities Shareholders' Equity Preferred stock; shares authorized: 100,000; shares outstanding: none — — Common stock and paid in capital, no par value; shares authorized: 7,000,000;shares outstanding: 3,298,804 at June 30, 2012 and 3,293,269 at December 31, 2011 Retained earnings Accumulated other comprehensive income, net Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 2 ChoiceOne Financial Services, Inc. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Interest income Loans, including fees $ Securities: Taxable Tax exempt Other 6 7 11 13 Total interest income Interest expense Deposits Advances from Federal Home Loan Bank 76 Other 70 74 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Customer service charges Insurance and investment commissions Gains on sales of loans Gains on sales of securities 26 62 Gains/(losses) on sales of other real estate and otherassets ) 83 ) 42 Earnings on life insurance policies 77 89 Other Total noninterest income Noninterest expense Salaries and benefits Occupancy and equipment Data processing Professional fees Supplies and postage Advertising and promotional 37 45 81 86 Intangible amortization Loan and collection expense FDIC insurance Other Total noninterest expense Income before income tax Income tax expense Net income $ Basic earnings per share $ Diluted earnings per share $ Dividends declared per share $ See accompanying notes to consolidated financial statements. 3 ChoiceOne Financial Services, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income, net of tax: Unrealized holding gains on available for sale securities Less:Reclassification adjustment for gain recognized in earnings, net of tax 77 17 41 Other comprehensive income, net of tax Comprehensive income $ See accompanying notes to consolidated financial statements. 4 ChoiceOne Financial Services, Inc. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) (Dollars in thousands) Number of Shares Common Stock and Paid in Capital Retained Earnings Accumulated Other Comprehensive Income, Net Total Balance, January 1, 2011 $ Net income Other comprehensive income Shares issued 80 80 Change in ESOP repurchase obligation (1 ) (1 ) Effect of stock options granted 3 3 Effect of employee stock purchases 7 7 Cash dividends declared ($0.24 per share) ) (788 ) Balance, June 30, 2011 $ Balance, January 1, 2012 $ Net income Other comprehensive income Shares issued 68 68 Effect of employee stock purchases 6 6 Cash dividends declared ($0.24 per share) ) (791 ) Balance, June 30, 2012 $ See accompanying notes to consolidated financial statements. 5 ChoiceOne Financial Services, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Provision for loan losses Depreciation Amortization Compensation expense on stock options and employee stock purchases 6 10 Gains on sales of securities ) ) Gains on sales of loans ) ) Loans originated for sale ) ) Proceeds from loan sales Earnings on bank-owned life insurance ) ) Proceeds from life insurance — Gains on sales of other real estate owned 14 ) Write-downs of other real estate owned 57 Proceeds from sales of other real estate owned Deferred federal income tax expense (benefit) 43 ) Net changes in other assets Net changes in other liabilities ) ) Net cash from operating activities Cash flows from investing activities: Securities available for sale: Sales Maturities, prepayments and calls Purchases ) ) Sale of Federal Home Loan Bank stock — Purchase of Federal Reserve Bank stock — (1
